Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-2, 4-5, 7-8, 11-14, 17, 21, 24, 26-28, 33-34 and 36-40 are pending.  Claims 1-2, 4-5, 8, 12, 17, 24, 33 and 37 are the subject of this NON-FINAL Office Action.  Claims 7, 11, 13-14, 21, 26-28, 34, 36 and 38-40 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 4, 5, 7, 8, 11-14, 17, 21, 24, 26-28, 33, 34 and 36-40) without traverse, and the species of E. Coli with SNP position 653 in SEQ ID NO: 1 with traverse in the reply filed on 06/15/2022 is acknowledged.  Applicants argue that the species election is improper because the specification provides examples in which “patterns involving multiple SNPs are also contemplated and useful for identifying or classifying organisms.”  This is immaterial to the claimed invention which very broadly encompasses hundreds of possible combinations of any one bacterial and/or fungus species, any one of 16 SNPs, any detection technique and any purpose downstream of generic “identifying” or “classifying.”  In other words, Applicants chose to claim generically and broadly; thus, the claims are subject to election of species that are distinct.  To this end, Applicants argue that “While the Office Action asserts that using 16s rRNA to identify bacteria species is technically different from using 18s rRNA to identify fungi species because they utilize different rRNA sequences and identify different kingdoms, no specific reason is provided for requiring an election of one specific species and one SNP.”  However, 18S is a completely different sequence from 16S.  Further, the claims broadly recite detecting either 16S or 18S rRNA SNPs for different purposes (detecting bacteria versus detecting fungi).  The claims do not require detecting both bacteria and fungi, rather this is one species.  Thus, the requirement is still deemed proper and is therefore made FINAL.  
Claims 7, 11, 13-14, 21, 26-28, 34, 36 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Note on Applicants’ Invention
The specification seems to indicate that the invention is “to differentiate 15 of the most prevalent bacterial species frequently isolated from patients diagnosed with sepsis using the 16S rRNA SNP-HRM assay of the present invention” (Example 1).  This assay used “only seven highly discriminating SNPs to differentiate between 15 different bacterial species known to cause life-threatening diseases such as sepsis” (para. 0387, Discussion, Example 1).  The 16S rRNA SNP-HRM assay used 16S rDNA-SNP primers of SEQ ID NOs:16-35 (para. 0377) with high-resolution melt analysis, and used E. coli as the calibrator/reference (para. 0385).  The Office recognizes that this assay yielded results comparable to utilising the BacT Alert system followed by the MALDI biotyper (Example 2).  In other words, Applicants optimized an HRM assay using primers of SEQ ID NOS: 16-35 to allow differentiation of 15 bacterial species without the use of complicated, expensive and long assays such as the conventional/standard clinical assay of BacT Alert system followed by the MALDI biotyper.  Thus, Applicants are encouraged to amend the claims accordingly.
This analysis is consistent with the fact that the claimed SNPs were all well-known, and regularly detected throughout the art.  Thus, merely claiming detection of these SNPs is not novel or non-obvious.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 8, 12, 17, 24, 33 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to natural correlations without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, independent claims 1, 2 and 4 recite “A method of identifying, partially identifying or classifying at least one bacterium, yeast organism or filamentous fungi in a sample.”  This is a natural correlation between bacteria or fungi identity or classification, and naturally-occurring SNPs.  This also covers all correlations of bacteria and fungi with the claimed natural phenomenon (SNPs) because “identifying, partially identifying or classifying” encompasses all natural conditions.  Even more, claim 4 includes diagnosing.  
Under Step 2B, the additional steps are generic, and routine and conventional. See e.g. Kumar & Song, Chapter 61 - Polymorphisms of the CB2 Cannabinoid Receptor, Handbook of Cannabis and Related Pathologies Biology, Pharmacology, Diagnosis, and Treatment 2017, Pages 584-591 (“The most common SNP genotyping methods include hybridization-based (eg, SNP microarrays), enzyme-based (eg, primer extension), oligonucleotide ligation, endonuclease cleavage, or a variation of the aforementioned techniques (Gray et al., 2000; Syvanen, 2001)”).   For example, “polymerase chain reaction (PCR), ligase chain reaction (LCR), hybridization analysis, high-resolution melt analysis, digestion with nucleases, molecular beacons, oligonucleotide ligations, microarray, restriction fragment length polymorphism, an antibody detection method, or direct sequencing” encompasses nearly the entire universe of SNP and DNA detection.  In addition claims 1, 2 and 4 include any biological sample (“wherein the sample is selected from the group consisting of: hair, skin, nails, biological tissue, sputum, saliva, cerebrospinal fluid, urine and blood”).  Thus, the independent claims are so generic that they effectively recite to detect the natural correlation then apply it.
In claim 5, the additional generic treatment step fails to recite a specific treatment connected to the generic SNP assay.  “[A]dministering to the subject an antibiotic or antifungal agent” fail to recite any level of specificity; instead, generically reciting “treat.”
Claim 17 also recites a generic step that is routine and conventional (“wherein said method further comprises the step of determining whether the at least one bacteria is resistant to a therapeutic agent”).
Claim 24 also recites known primers and probes.  See e.g. WO2011103274 (Instant SEQ ID NO: 18 vs. SEQ ID NO: 21); CN103952417 (Instant SEQ ID NO: 18 vs. SEQ ID NO: 27); WO2012080754 (Instant SEQ ID NO: 20 vs. SEQ ID NO: 2).  The Office notes that SEQ ID NO: 33 is novel and not naturally occurring according to NCBI BLAST.
Thus, the claims are directed to ineligible subject matter because they are directed to natural correlations between bacteria and natural phenomena of SNPs without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2, 4, 8, 12, 33 and 37 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by NAUTA (EP 1997905 A1, published 12/3/2008).
As to claims 1-2, 4, 8, 12, 33 and 37, NAUTA teaches to identify E. coli by detecting Instant SEQ ID NO: 1 using PCR with common primer then genus-specific primer (e.g. to E. Coli) based on the sequence alignments of Figure 1 (paras. 0008-09, 0011-12, 0015, 0020, 0040-43 and Table 1).  Annotated Figure 1 is shown below:

    PNG
    media_image1.png
    235
    653
    media_image1.png
    Greyscale

Instant SEQ ID NO: 1 includes all SNPs of positions 273, 378, 412, 440, 488, 647, 653, 737, 755, 762 and 776 as admitted in the specification (para. 0217).  In fact, the specification states that detecting SEQ ID NO: 1 itself will inherently detect SNP position 653 as elected (and all of SNPs 273, 378, 412, 440, 488, 647, 653): 
As demonstrated herein, polymorphisms at nucleotide positions of the gene encoding 16S rRNA (and thus of the 16S rRNA molecule itself) that correspond to positions 273 and 653 of the E. coli I6S rRNA gene as set forth in SEQ ID NO:1 can be used to determine the gram status of a selection of bacterial species within a sample, particularly including mammalian (e.g., human) pathogens (including the most commonly found bacterial species isolated by blood culture (Karlowsky et al.2004)).
[ . . . ]
As demonstrated herein, polymorphisms at nucleotide positions of the gene encoding 16S rRNA (and thus of the 16S rRNA molecule itself) that correspond to any one of positions 273, 378, 412, 440, 488, 647 and 653 of the E. coli 16S rRNA gene as set forth in SEQ ID NO: 1 can be used to identify bacterium within a sample, particularly including mammalian (e.g., human) pathogens (including the most commonly found bacterial species isolated by blood culture (Karlowsky et al.2004))

(paras. 0217 & 0223).  Thus, detecting SEQ ID NO: 1 means detecting SNP at position 653 as elected (and all of SNPs 273, 378, 412, 440, 488, 647, 653).

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over NAUTA, in view of Fluit et al., Molecular Detection of Antimicrobial Resistance, Clin Microbiol Rev. 2001 Oct; 14(4): 836–871. doi: 10.1128/CMR.14.4.836-871.2001.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to further treat subjects diagnosed with certain bacteria infections, and detect antibiotic-resistant bacteria to properly treat with a reasonable expectation of success.  
In fact, although NAUTA does not explicitly teach claims 5 and 17, yet NAUTA implies as much in paragraphs 0002-03 which discuss “various diagnostic applications [in which] samples are screened for the presence of nucleic acid of a micro-organism of interest such as a pathogen [e.g. E. coli] in order to determine whether an individual is infected” (para. 0002).  To this end, a skilled artisan of ordinary creativity and common sense would have been motivated to also treat infected subjects with antibiotics, and make sure such treatments were effective.  For example, Fluit teaches what is well-known in the art: “[t]he determination of antimicrobial susceptibility of a clinical isolate is often crucial for the optimal antimicrobial therapy of infected patients” (pg. 837, col. 1).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to further treat subjects diagnosed with certain bacteria infections, and detect antibiotic-resistant bacteria to properly treat with a reasonable expectation of success

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over NAUTA, in view of HSU (US 20040010129), in further view of Nolan et al, Quantification of mRNA using real-time RT-PCR, Nature Protocols, vol. 1, no. 3, 11/9/2006.
The only primer or probe in the specification that aligns with instant SEQ ID NO: 1 and is specific to E. coli is SEQ ID NO: 18.  Thus, this rejection addressed SEQ ID NO: 18 because Applicants elected E. coli.
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to optimize the E. coli primer of HSU in order to detect E. coli with a reasonable expectation of success.  
	NAUTA teaches the elements of these claims as explained above.
	NAUTA further teaches genus-specific primers of SEQ ID NO: 1 using common primer design techniques.
	NAUTA does not explicitly teach primer or probe consisting of SEQ ID NO: 16.
	However, HSU demonstrates that SEQ ID NO: 16 was of interest in detecting E. coli, and a skilled artisan would have been motivated to try additional primers for the best performing primer.  HSU teaches a 24nt E. coli primer that comprises instant SEQ ID NO: 18 (19nt):
SEQ ID NO: 18 vs. HSU SEQ ID NO: 38

    PNG
    media_image2.png
    86
    457
    media_image2.png
    Greyscale

A skilled artisan looking to avoid infringing this primer, or optimize for the specific application (e.g. in NAUTA) would look to optimize the primer according to known primer optimization parameters.  For example, Nolan states that 
	Before designing an assay from scratch, it is worth checking whether any validated assays are available elsewhere. By this we mean assays that have been published in peer-reviewed publications and provide all the information with regard to efficiency, specificity, sensitivity and absence of primer dimers. This will not only forestall the re-invention of the wheel, but will also help with the objective of creating more standardized and uniform assays. However, it is not a good idea to use any of the pre-designed assays offered by some commercial suppliers, unless they provide all relevant information, in particular data concerning the assay’s actual performance. Even then, it is essential to validate the assay’s performance in the end user’s laboratory, particularly with respect to its amplification efficiency and sensitivity limits.
	[ . . . ]
	An excellent alternative is the free, web-based primer/probe design program at http://www.biosearchtech.com/products/probe_design.asp. It is best to test four to six primers per amplicon in their various combinations, since this is most likely to identify the most efficient and sensitive assay. Once the assay is designed, the software directly links to the NCBI databases to enable sequence retrieval using accession numbers as well as BLAST searches. Using the link to NCBI’s ePCR site, the specificity of any assay design can be confirmed via virtual PCR
(pg. 1565, col. 1).  Thus, it was well-known to optimize primer sequences for specific assays using well-known software, then test four to six (or more) primer pairs for the optimal primer pair based on the specific assay.
	In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to optimize the primer of HSU or design primers based on the sequence of NAUTA and optimize by testing multiple primers with a reasonable expectation of success.

Prior Art
The following prior art is pertinent to detecting SEQ ID NO: 1: CN103436429; CN104372072; WO2015095796.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637